    Case: 1:19-cv-00145-DAP Doc #: 385 Filed: 07/02/19 1 of 2. PageID #: 10588




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 DIGITAL MEDIA SOLUTIONS, LLC,         )               Case No. 1:19-cv-145
                                       )
      Plaintiff,                       )               JUDGE DAN AARON POLSTER
                                       )
      v.                               )               MAGISTRATE JUDGE
                                       )               THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO, LLC, et al. )
                                       )
      Defendants.                      )               ORDER
                                       )


       On June 21, 2019, Kimberly Milbrandt, Ashley York, Sarah Watts, and Brandy Chandler

(“psychology students”) filed a motion to intervene. ECF Doc. 374. As former students of the

Argosy University’s Georgia School of Professional Psychology, these four students seek to

intervene for themselves and as “delegates of their classmates.” The reason they seek to

intervene is to recover destroyed training files, the subject of this Court’s June 3rd order. ECF

Doc. 353.

       On June 24, 2019, the receiver filed a response to the psychology students’ motion to

intervene. ECF Doc. 375. The receiver does not object to the psychology students intervening

in this action. He acknowledges that they are claimants within the Receivership Estate.

However, he objects to them serving as delegates for their classmates. He argues that the

psychology students have not filed any actual claims or sought leave to file a class action. The

court agrees.
   Case: 1:19-cv-00145-DAP Doc #: 385 Filed: 07/02/19 2 of 2. PageID #: 10589



       The psychology students’ motion to intervene is hereby GRANTED, but they will not be

permitted to serve as delegates for the other unnamed students.

       IT IS SO ORDERED.


Dated: July 2, 2019
                                                    Thomas M. Parker
                                                    United States Magistrate Judge




                                                2
